Case 1:19-cv-03377-LAP Document 301-4 Filed 05/04/21 Page 1 of 7




               Exhibit D
                      Case 1:19-cv-03377-LAP Document 301-4 Filed 05/04/21 Page 2 of 7

                 From: Christina Fitch   <christina@pathtojustice.com>
                     "Virginia
                     To:          Giuffre  (robiejennag@y7mail.com)" <robiejennag@y7mail.com>
            Subject: Regarding: Your Case
              Date: Fri, 26 Sep 2014 16:31:11 -0400
      Attachments: CO-COUNSEL       AUTH_TO REPcontingency $1M_or more9-26-14.pdf
     Inline-Images: image001.png; image002.png

Hi   Virginia:
Please   see     attached from Brad. Please   sign, date and   return to us.


Thank    you!

                 Farmer, Jaffe, Weissing,
                 Edwards, Fistos & Lehrman, P.L.
Christina Fitch
Florida Registered           Paralegal
425 North Andrews Avenue, Suite 2
Fort Lauderdale, Florida 33301

Toll Free: 800-400-1098
Facsimile: 954-524-2822

christina@pathtojustice.com | www.pathtojustice.com
     IONSOOS




                                                                                                   EXHIBIT
                                                                                                 Zeiger 4

                                                                                                Giffure_email_001321
        Case 1:19-cv-03377-LAP Document 301-4 Filed 05/04/21 Page 3 of 7




                         FARMER, JAFFE, WEISSING,
                      EDWARDS, FISTOS & LEHRMAN, P.L.
                               425 NORTH ANDREWS AVENUE, SUITE 2
                                   FORT LAUDERDALE, FL 33301
                                             (954)524-2820
                                           (954)524-2822 Fax

                      CO-COUNSEL AUTHORITY TO REPRESENT
                                            -




     I/WE, the undersigned client(s), do hereby retain and employ FARMER, JAFFE,
WEISSING, EDWARDS, FISTOS & LEHRMAN, P.L. (“F            and any other law firm chosen to
also represent me, including Paul Cassell, Stan Pottinger, Boies Schiller Flexner and any others chosen
by FJW, (collectively referred to as “Attorneys’’) as my/our attorneys to represent me in my claim for
damages against Les Wexner, Victoria’s Secret or any other person or entity legally responsible for the
sexual abuse of me.

         The undersigned client(s) has/have, before signing this contract, received and read the
Statement of Client's Rights, and understand(s) each of the rights set forth therein. The undersigned
client(s) have signed the Statement and received a signed copy of the same to keep and refer to while
being represented by the undersigned attorney(s).
        This contract may be canceled by written notification to the attorneys any time within three (3)
business days of the date the contract was signed, as shown below, and if canceled, the client shall not be
obligated to pay any fees to the Attorneys for the work performed during that time. If the Attorneys have
advanced funds to others in representation of the client(s), the Attorneys are entitled to be reimbursed for
such amounts as they have reasonably advanced on behalf of the client(s).

        I UNDERSTAND that this employment is upon a contingent fee basis. If no recovery is made, I
will not have to pay my Attorneys any attorney fees nor will I be obligated to pay costs that were
expended on my behalf by the law firm. However, if a recovery is made, I agree to be responsible for all
costs, necessary disbursements, fees of expert witnesses, investigator fees, and reasonable personal and
travel expenses, as well as interest on all costs, fees and expenses incurred by the attorney for and on
behalf of the Client and the Client’s cause.

         If recovery is obtained, I hereby agree to pay for the cost of investigation, and should a lawsuit
or arbitration be filed, I agree to pay applicable court costs and all out-of-pocket expenses incurred in the

handling of this matter. Costs incurred during this representation include, but are not limited to: filing
fees, deposition fees, service of process fees, investigation costs, copying costs, cost of facsimile
transmissions, long-distance communication charges, expert witness and other witness fees, travel
expenses,   etc.


        I UNDERSTAND that current law and regulations regarding Medicare, Medicaid or private
health insurance plans (healthcare providers) may require all parties involved in this matter (client,
Attomeys, defendant, and any insurance companies) to compromise, settle, or execute a release of
healthcare providers’ separate claim for reimbursement / lien for past and future payments prior to




                                                                                                Giffure_email_001322
         Case 1:19-cv-03377-LAP Document 301-4 Filed 05/04/21 Page 4 of 7

Co-Counsel     -
                   Authority to Represent                                                             Page 2

distributing                settlement proceeds. We agree that the law firm may take all steps in this
                   any verdict   or
matter deemed advisable   for the handling of our claim, including hiring separate experts / case workers
who assist with resolving any healthcare providers’ reimbursement claims or liens for past and / or future
injury-related medical care. The expense of any such service shall be treated as a case expense and
deducted from our net recovery and shall not be paid out of the law firm’s contingent fee in this matter.

         I HEREBY desire to retain the law firm of FARMER, JAFFE, WEISSING, EDWARDS,
FISTOS &     LEHRMAN, P.L., and especially Brad Edwards, because of the law firm’s experience and
reputation, and  the ability of the law firm to perform legal services on my behalf. I acknowledge the skill
and expertise of the law firm, and expressly understand the time and labor involved in a case of this
nature. I further acknowledge and understand the complexity and difficulty of the issues involved in my
case, and the requisite skill required to properly perform legal services on my behalf. As a result, I agree
to pay a contingent fee to the law firm of FARMER, JAFFE, WEISSING, EDWARDS, FISTOS &
LEHRMAN, P.L. from any monies which I receive, or shall be entitled to receive, in the event of a
settlement, trial, appeal or other favorable disposition of this matter, in accordance with the following fee
schedule:

        (1)      40% of the total gross recovery, settlement or judgment, before the deduction of any
        costs, bills or expenses, in the event this matter resolves at any time;

        (2)      50% of the total amount of said recovery, settlement or judgment in the event that an
        appeal taken by either side, or if garnishment, bad faith proceedings or any other proceedings
                is
        after judgment are brought to collect the judgment or any portion thereof;

        I understand that if a lawsuit is filed then this fee agreement must be       approved by the
Court, and I agree to assist the law firm in    petitioning a Court of    appropriate jurisdiction to
obtain   approval of the fee schedule set forth above. In that     regard, I agree to    signa sworn
“Waiver of Fee Limitations” for the law firm to file with a Petition for   Approval of Fee Contract
at any time when     requested by
                                FJW.   This                             is
                                             Waiver of Fee Limitations intended        byme to  apply
to my case regardless of the nature of the case (i.e., medical malpractice, negligence, product
liability, etc). This Waiver of Fee Limitations is intended by me to apply to my case to waive the
any fee limitations set forth in Florida Bar Rule 4-1.5. I understand that the fees charged to me by
this law firm may be above the fees expressly approved by the Florida Bar; I understand this, but
agree to the fee structure above in order to secure the services of this particular law firm based on
my investigation of their qualifications and experience.

        I have selected the           lawyers
                                        law firms listed herein as my counsel of choice in this
                                                or
matter and would not be able to engage their services without this waiver; I understand there may
be law firms that would take my case for a fee set forth in Rule 4-1.5 outlined in paragraph 5a-e
below, however, I desire to retain the law firm of FARMER, JAFFE, WEISSING,
EDWARDS, FISTOS & LEHRMAN, P.L. and I expressly state this waiver is made freely and
voluntarily, with full knowledge of its terms, and that all questions have been answered to my
satisfaction.

        I UNDERSTAND the fee schedule set forth in Florida Bar Rule 4-1.5. I understand the fee
agreement set forth in the preceding paragraph may result in the payment of attorneys’ fees to
FARMER, JAFFE, WEISSING, EDWARDS, FISTOS & LEHRMAN, P.L. different than as set forth
in Rule 4-1.5. However, due to the nature of this incident and the issues involved in this matter, and for




                                                                                                Giffure_email_001323
           Case 1:19-cv-03377-LAP Document 301-4 Filed 05/04/21 Page 5 of 7

Co-Counsel       -
                     Authority to Represent                                                                 Page 3

the other      reasons  forth above, J desire to retain the services of the law firm of FARMER, JAFFE,
                          set
WEISSING, EDWARDS, FISTOS & LEHRMAN, P.L.. I agree that in the event the court does not
approve the fee agreement set forth in the preceding paragraph, or in the event that the law firm does not
file the petition for or seek approval of the fee agreement set forth in the preceding paragraph, then I will
pay a contingent fee to FARMER, JAFFE, WEISSING, EDWARDS, FISTOS & LEHRMAN, P.L.
out of the total gross recovery in accordance with the following fee schedule from Rule 4-1.5:


         a.        BEFORE THE FILING of an answer or the demand for appointment of arbitrators or,
if   no answer  is filed or no demand for appointment of arbitrators is made, the expiration of the time
period   provided for such action:
          (1)           33 1/3% of any recovery up to $1 Million plus
                                                                -




          (2)           30% of any portion of the recovery between $1 Million and $2 Million;   plus
          (3)           20% of any portion of the recovery exceeding $2 Million.

          b.         AFTER THE FILING of an answer or the demand for appointment of arbitrators or, if
no answer     is filed or no demand for appointment of arbitrators is made, the expiration of the time period
provided    for such action, through the entry of judgment.

          (1)           40% of any recovery up to $1 Million; plus
          (2)           30% of any portion of the recovery between $1 Million and $2 Million;   plus
          (3)           20% of any portion of the recovery exceeding $2 Million.

          c.            IF ALL DEFENDANTS admit liability at the time of filing their initial answers and
requesta    trial     only on damages, the following shall apply:
          (1).          33 1/3 % of any recovery up to $1 Million; plus
          (2)           20% of any portion of the recovery between $1 Million and $2 Million; plus
          (3)           15% of any portion of the recovery exceeding $2 Million.

        d.        AN ADDITIONAL 5 % of any recovery after notice of appeal is filed             or   post-judgment
relief or action is required for recovery on the judgment.

         e.      25 % of the total amount of said recovery, settlement or judgment in the event attorneys’
fees in my case are limited by law for claims against governmental agencies or sovereign entities as set
forth in Florida or Federal Statues.

        IN THE EVENT that I am successful in obtaining court-awarded attorneys fees from the
defendants, then the amount of court-awarded fees shall be separate and additional to the recovery,
whether by judgment or settlement. The additional court-awarded fees will be paid 60% to the client and
40% to the law firm.

        ATTORNEYS haveasecurity interest in any settlement money obtained on your behalf
and as such, the attorney’s fee shall be paid first out of any settlkement. The attorneys’ fee is to be
calculated as the gross of all monies received, whether through settlement, judgment, and/or
award of attorney’s fees. If, at any time, I elect a new attorney, I understand that FARMER,
JAFFE, WEISSING, EDWARDS, FISTOS & LEHRMAN, P.L. will have a cost lien on the
filed that I must pay for the full amount of costs expended and the firm will get the benefit of
                                                                       ,


the last offer made on my case. (Example: If 100k offer made while FARMER, JAFFE,
WEISSING, EDWARDS, FISTOS & LEHRMAN, P.L. were my lawyers, then I select a new




                                                                                                       Giffure_email_001324
        Case 1:19-cv-03377-LAP Document 301-4 Filed 05/04/21 Page 6 of 7

Co-Counsel   -
                 Authority to Represent                                                                Page 4

lawyer, FARMER, JAFFE, WEISSING, EDWARDS, FISTOS & LEHRMAN, P.L. will be
paid $40k from the eventual recovery, and FARMER, JAFFE, WEISSING, EDWARDS,
FISTOS &         LEHRMAN, P.L. will be entitled to such automatic lien.)
         The undersigned acknowledge and agree that each attorney or law firm sharing in a fee shall be
legally liable to the claimant for any professional malpractice of any other attorney or law firm sharing in
the fee to the same extent as if they were partners. No attorney shall share in any fee unless the attorney
shall be available to the claimant for consultation concerning the matter. No attorney or any other person
shall receive any fee merely for referring a claimant to another attorney for representation. The terms for
sharing of any fee shall be disclosed to and approved by the client in a written document signed by the
client and all attorneys or law firms sharing in the fee. The court shall inquire into the division of fees
among attorneys and shall have the power to modify the division of fees between attorneys.

            agreed and understood that other attorneys including those listed in paragraph 1 above, will
        It is
be acting as co-counsel, and will be receiving 50% of the attorney fees from this matter, and will be
assuming joint responsibility for the legal services on behalf of the Client. This division of attorney fees
will not increase the amount of fees incurred    by you in this matter.
                                             BANKRUPTCY
        I have not filed for bankruptcy since the date of the incident in question. If I do file for
Bankruptcy before my case is completed, I will disclose my claim to the Bankruptcy Court in my Petition
for Bankruptcy, as I am required to do by Federal Law. I will immediately notify FARMER, JAFFE,
WEISSING, EDWARDS, FISTOS & LEHRMAN, P.L., of my Bankruptcy by sending them a copy of
my Petition for Bankruptcy.

        I/WE AGREE that upon written notice, Attorneys may terminate their representation under the
terms of this Agreement. I/we agree to keep the Attorneys advised of my/our whereabouts at all times
and to cooperate in the preparation and investigation of the case, to appear on reasonable notice for office
conferences, depositions and court appearances and to comply with all requests made by my/our
attorneys in connection with the preparation and presentation of my/our case.
        Please read the attached Statement of Client's   Rights (consisting of 3 pages).
        DATED at Fort Lauderdale, Broward       County, this       day of                         ,   20




        Virginia Roberts                                          (Client)

The above    employment is hereby accepted upon the terms stated therein.




                                                                                               Giffure_email_001325
       Case 1:19-cv-03377-LAP Document 301-4 Filed 05/04/21 Page 7 of 7

Co-Counsel   -
                 Authority to Represent                                   Page 5




FARMER, JAFFE, WEISSING,                  Co-Counsel:
EDWARDS, FISTOS & LEHRMAN, PL             Firm Name:
                                          Address:
                                          Line2:
                                          Phone:




Co-Counsel:
Firm Name:
Address:
Line2:
Phone:




Co-Counsel:
Firm Name:
Address:
Line2:
Phone:




                                                                    Giffure_email_001326
